Name: Commission Regulation (EEC) No 793/86 of 18 March 1986 re-establishing the levying of customs duties applicable to 2,2' -Oxydiethanol (diethylene glycol) falling within subheading 29.08 B ex I originating in Saudi Arabia to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3599/85 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 74/26 Official Journal of the European Communities 19 . 3 . 86 COMMISSION REGULATION (EEC) No 793/86 of 18 March 1986 re-establishing the levying of customs duties applicable to 2,2'-Oxydiethanol (diethylene glycol) falling within subheading 29.08 B ex I originating in Saudi Arabien to which the preferential tariff arrangements set out in Council Regula ­ tion (EEC) No 3599/85 apply thereagainst ; whereas it is appropriate to re-establish the levying of customs duties in respect of the products in question against, HAS ADOPTED THIS REGULATION : Article 1 As from 21 March 1986, the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 3599/85 shall be re-established on imports into the Community of the following products originating in Saudi Arabia. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3599/85 of 17 December 1985 applying generalized tariff prefe ­ rences for 1986 in respect of certain industrial products originating in developing countries ('), and in particular Article 13 thereof, Whereas, pursuant to Articles 1 and 10 of that Regulation, suspension of customs duties shall be accorded to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I, within the frame ­ work of the preferential tariff ceiling fixed in column 9 of Annex I ; Whereas, as provided for in Article 1 1 of that Regulation , as soon as the individual ceilings in question are reached at Community level, the levying of customs duties on imports of the products in question originating in each of the countries and territories concerned may at any time be re-established ; Whereas, in the case of 2,2'-Oxydiethanol (diethylene glycol), falling within subheading 29.08 B ex I , originating in Saudi Arabia, the individual ceiling was fixed at 340 300 ECU ; whereas, on 18 March 1986, imports of these products into the Community originating in Saudi Arabia reached the ceiling in question after being charged CCT heading No Description 29.08 B ex 1 2,2'-Oxydiethanol (diethylene glycol) (NIMEXE II code 29.08-32) . Article 2 This Regulation shall enter into force on the second day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 March 1986 . For the Commission COCKFIELD Vice-President (  ) OJ No L 352, 30 . 12 . 1985, p. 1 .